DETAILED ACTION
This office action is in response to the communication received May 2, 2022 concerning application number 16/541,464.
The cancellation of claims 15-20 and addition of claims 21-26 are acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding Norton, Applicant’s arguments are not persuasive. Applicant argues that Norton fails to disclose a vent coupled with the flexible sidewall at the opening, where the vent is coupled with the bag at a location spaced apart from and above the opening. However, Norton discloses a vent (see Fig. 2, lumen above filter seating should 34) that is spaced apart from the opening by the flange (see Fig. 2), therefore coupled with the opening via the flange and spaced apart by the flange while also being above the opening (see Fig. 2). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., coupling the vent to the bag at multiple locations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Briggs, Applicant’s arguments are not persuasive. Applicant argues that Briggs does not disclose a vent coupled with the flexible sidewall at the opening or the vent coupled with the bag at a location spaced apart from and above the opening. However, Briggs discloses a vent (see Fig. 2, passageway through portion 8, filter, and opening) that is coupled at the opening and coupled with the bag via female mount 4 (see Fig. 2), therefore at a location spaced apart from and above the opening (see Fig. 2). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., coupling the vent to the bag at multiple locations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Martin, Applicant’s arguments are not persuasive. Applicant argues that Martin does not disclose a vent coupled with the flexible sidewall at the opening or a vent coupled with the bag at a location spaced apart and above the opening. However, Martin discloses a vent 130 coupled with the flexible sidewall at the opening and defining a vent passageway (see tubing from fitment 145 related to vent port 130) between an internal volume of the bag and an external environment (see Fig. 1A, tube is between inside of the bag and outside of the bag, allowing for venting from inside to outside) and the vent is coupled with  the bag at a location spaced part from and above the opening (see Fig. 1A). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., coupling the vent to the bag at multiple locations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Mather, Applicant’s arguments are not persuasive. Applicant argues that Mather does not disclose a vent coupled with the flexible sidewall at the opening or a vent coupled with the bag at a location spaced apart and above the opening. However, Mather discloses a vent passageway between an internal volume of the bag and an external volume (see Fig. 2, passageway from inside of bag, through opening 34, filter element 26 and opening 32 to outside of bag) and the vent is coupled with the bag at a location spaced apart from and above the opening (see Fig. 2, vent portion above filter, which is spaced apart and above opening, is also coupled to bag). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., coupling the vent to the bag at multiple locations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments regarding Zedan are not persuasive. Applicant argues that Zedan does not disclose a vent coupled with the flexible sidewall at the opening or a vent coupled with the bag at a location spaced apart and above the opening. In response to applicant's arguments against the references individually, specifically Zedan, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, teachings of the vent in light of Briggs are combined with other teachings contained in the disclosure of Zedan. 

Claim Objections
Claim 25 is objected to because of the following informalities:  this claim should end in a period.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  “os” should be “is” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norton (US 4,457,758).
Regarding claim 1, Norton discloses a system for storing fluids capable of being pharmaceuticals or biological media (see Fig. 1) comprising: a bag 14 including a flexible sidewall 20 (see Fig. 1; col. 2, ll. 42-43) defining an opening (see Fig. 2, opening below axial passage 33 allowing for venting from the bag); and a vent (see Fig. 2, vent is lumen above filter seating shoulder 34) coupled with the flexible sidewall at the opening (see Fig. 1, vent is coupled via flange) and defining a vent passageway (see Fig. 2, lumen of vent is vent passageway) between an internal volume of the bag and an external and an external environment (see Figs. 1, 2), wherein the vent is coupled with the bag at a location spaced apart from and above the opening (see Fig. 2). 
Regarding claim 2, Norton further discloses a filter 26, 28 coupled with the bag (see Fig. 2). 
Regarding claim 3, Norton further discloses the filter is coupled with the bag at the location spaced apart from and above the opening (see Fig. 2)
Regarding claim 4, Norton further discloses the filter is disposed between the bag and an end of the vent (see Fig. 2, end of the vent being opening at very end to outside).
Regarding claim 5, Norton discloses the filter coupled with the vent (see Fig. 2). 
Regarding claim 25, Norton discloses the location disposed adjacent to a handle portion (see Fig. 2, handle portion above venting assembly 24).
Claim(s) 1, 2, 6-8, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briggs et al. (US 4,479,818).
Regarding claim 1, Briggs discloses a system capable of storing biological media (see Fig. 1) comprising: a bag (see Fig. 1, walls 1, 2 make up bag) including a flexible sidewall 1 (see Fig. 1; col. 1, ll. 53-54) defining an opening (see Fig. 1, opening in sidewall below opening 3); and a vent  coupled with the flexible sidewall at the opening and defining a vent passageway between an internal volume of the bag and an external environment (see Fig. 2, passageway through portion 8, filter, and opening 14), wherein the vent is coupled with the bag at a location spaced apart from and above the opening (see Fig. 2 coupled via female mount 4, therefore being spaced apart and above opening).
Regarding claim 2, Briggs discloses a filter 12, 12A, 7 coupled with the bag (see Figs. 1, 2).
Regarding claim 6, Briggs discloses a portion 8 of the filter is disposed on a first side (outer side) of the bag and a second portion 12, 12A is disposed on a second side (inner side) of the bag (see Fig. 2; col. 2, ll. 1-4, bead 9 of portion 8 retains portion 8 in passage 6 and in order to retain, would be on inner side).
Regarding claim 7, Briggs discloses the filter extends through the bag at the location spaced apart from and above the opening (see Fig. 2). 
Regarding claim 8, Briggs discloses the filter defines a lumen extending through the bag at the location at the location spaced apart from and above the opening (see Fig. 2, lumen within portion 8 up until recess 10).
Regarding claim 11, Briggs discloses the opening is on a first side of the bag (see Figs. 1, 2; inner side of bag), and wherein an end of the fluid flow path comprising at least a portion of the vent and filter is disposed on a second side of the bag (see Figs. 1, 2, outer side of bag has end of fluid flow path at opening 14).
Regarding claim 14, Briggs discloses the bag further comprises at least one fluid port 3A, the fluid port adapted for filing the bag (see Fig. 1).
Claim(s) 1, 13, 22-23, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al. (US 2021/0222103).
Regarding claim 1, Martin discloses a system capable of storing pharmaceuticals or biological media (see Abstract) comprising: a bag 100 including a flexible sidewall 180 defining an opening (see Fig. 1A, opening at top of sidewall allowing for access of vent port); and a vent 130 coupled with the flexible sidewall at the opening and defining a vent passageway (see tubing from fitment 145 related to vent port 130) between an internal volume of the bag and an external environment (see Fig. 1A, tube is between inside of the bag and outside of the bag, allowing for venting from inside to outside); wherein the vent is coupled with  the bag at a location spaced part from and above the opening (see Fig. 1A). 
Regarding claim 13, Martin further discloses the vent further comprises a fluid restrictor adapted to selectively restrict fluid flow through the vent passageway (see para. 33, clamps/valves can be attached to tubing at the ports, with Fig. 3 specifically showing use of a clamp 330 on the tubing of a vent port 310).
Regarding claim 22, Martin discloses wherein the vent can be placed in such a position such that a line between the location and the opening has an x component and a y component, wherein the x-component is at least 1.01 times greater than the y-component (see Figure 1A, annotated below, and para. 45, disclosing tubing is flexible enough that clamp can close it off). As tubing connecting vent to opening is flexible, the location can be moved along the x and y axis such that the x-component is at least 1.01 times greater than the Y-component. 

    PNG
    media_image1.png
    424
    532
    media_image1.png
    Greyscale

Regarding claim 23, Martin discloses wherein the vent can be placed in such a position such that a line between the location and the opening has an x component and a y component, wherein the y-component is at least 1.01 times greater than the x-component (see Figure 1A, annotated below, and para. 45, disclosing tubing is flexible enough that clamp can close it off). As tubing connecting vent to opening is flexible, the location can be moved along the x and y axis such that the y-component is at least 1.01 times greater than the x-component. 
Regarding claim 26, Martin discloses  a line between the opening and location is angularly offset from a Y-axis by at least 1 degree (see Fig. 1A, annotated below). 

    PNG
    media_image2.png
    422
    530
    media_image2.png
    Greyscale

Claim(s) 1, 2, 10, 12, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mather et al. (US 3,998,255).
Regarding claim 1, Mather discloses a system capable of storing biological media (see Figs 1-3) comprising: a bag  10 including a flexible sidewall 12 (see col. 2, ll. 15-17) defining an opening 34; and a vent 28 coupled with the flexible sidewall at the opening and defining a vent passageway between an internal volume of the bag and an external volume (see Fig. 2, passageway from inside of bag, through opening 34, filter element 26 and opening 32 to outside of bag), wherein the vent is coupled with the bag at a location spaced apart from and above the opening (see Fig. 2, vent portion above filter, which is spaced apart and above opening, is also coupled to bag).
Regarding claim 2, Mather discloses a filter 26 coupled with the bag (see Figs. 1-3). 
Regarding claim 10, Mather discloses the vent and filter are welded together (see col. 3, ll. 2-15).
Regarding claim 12, Mather discloses the vent is welded to the flexible sidewall at a location proximate the opening (see Figs. 1-2; col. 3, ll. 2-15).
Regarding claim 21, Mather discloses the location is laterally offset from the opening (see Fig. 2, outer portion of ring 28 is laterally offset from opening). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Zedan (US 2015/0129725).
Regarding claim 9, teachings of Briggs are described above but Briggs does not disclose the filter comprising a barb coupled with the bag. 
Zedan discloses a plug provided with a type of bead or barb at the end, where the plug is designed to be pushed into a complementary bore and the bead or barb enters into engagement or snap-fits (see para. 7). It would have been obvious to a person having ordinary skill in the art before the effective filing date to have the bead of Briggs be substituted with a barb, as the substitution of a bead with a barb at the end of a plug designed to be pushed into a complementary bore is shown as well known by Zedan, and this substitution would result in the predictable result of allowing for engagement or snap-fit of the plug via the barb.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Martin.
Regarding claim 24, Martin further discloses a line between the location and the opening has an X-component and a Y-component (see Annotated drawing below) but does not disclose the Y-component of the line, as measured between the opening and the location, is at least 5 mm. 

    PNG
    media_image1.png
    424
    532
    media_image1.png
    Greyscale


	However, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, having the Y-component of the line, as measured between the opening and the location, be at least 5 mm in the claimed device would not perform differently than the prior art device and as such, the claimed device is not patentably distinct from that disclosed by Martin. Additionally, Applicant has not demonstrated any criticality of having the size of at least 5mm, and in fact discloses multiple possible sizes such as 5 mm, 10 mm, 50 mm, 100 mm, and 250 mm (see Specification of current application, para. 48).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781